The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.
Status of Claims
This office action is responsive to the amendment filed on 01/11/2021.  As directed by the amendment: claims 25-28 are withdrawn.  Thus, claims 1 and 29-32 are presently pending in this application.
Response to Arguments
Applicant's arguments with respect to claims 1 and 29-32 rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Montgomery et al. (2011/0282449) “Montgomery” have been fully considered but are moot in view of the new grounds of rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 29-32 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Singhatat et al. (2004/0153076) “Singhatat”. 
Regarding claim 1, Singhatat discloses a graft fixation device (Fig. 17) comprising: a graft separator 100 (Fig. 16) comprising a distal end, a proximal end (opposing ends of graft separator 100; Fig. 17), a cavity  disposed between said distal end and said proximal end (cavity that receives screw 9; Fig. 17), and at least one guide rib 101 (Fig. 16) disposed radially outboard of said cavity and extending longitudinally between said distal end and said proximal end  (ribs 101 are located radially outside of the cavity that receives screw 9 and extend in a longitudinal direction from two opposing ends; Fig. 16); and an interference screw 9 (Fig. 17) rotatably mountable within said cavity (Fig. 17 and par. 0054 disclose the screw threads 104 of screw 9 rotatably engage the helix 102), said interference screw comprising a distal end, a proximal end, and a screw thread 104 disposed intermediate thereof (screw 9 has two ends and screw threads 104 disposed in between its ends; Fig. 17), said screw thread disposed radially outboard of at least a portion of said graft separator and radially inboard of said at least one guide rib (Fig. 17, claim 24 and par. 0054 discloses the screw 9 is disposed radially within the guide ribs 101 and a portion of the screw 9 is disposed outwardly to compress the graft 8 against the bone tunnel).
Regarding claim 29, Singhatat discloses the graft separator 100 further comprises at least one protrusion 110 (Fig. 17) extending distally from the distal end of the graft separator 100 (as shown in Fig. 17).
Regarding claims 30 and 32, Singhatat discloses the at least one protrusion 110 (Fig. 17) is an extension of the at least one guide rib 101 and the two protrusions 110 are extensions of the two guide ribs 101 (Fig. 17).
Regarding claim 31, Singhatat discloses the graft separator 100 comprises two guide ribs 101 (Fig. 17) and two protrusions 110 (Fig. 17) and further wherein the two guide ribs 101 are disposed symmetrically about the graft separator (as shown in Figs. 16-17) and the two protrusions 110 extend distally from the distal end of the graft separator (as shown in Fig. 17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/YASHITA SHARMA/
Primary Examiner, Art Unit 3774